FILE COpy




CHIEF JUSTIC~                                                                                                            CLERK
JAMES T. WO(HEN                                                                                                          CATHY S. LuSK

                                                TwELFfH COURT OF ApPEALS                                        FILED IN
JUSTICES        i                                                                                                   CHIEF STAFF ATTORNEY
BRIANHOYL~
                                                                                                         12th COURT   OF APPEALS
                                                                                                                    MARGARET HUSSEY
GREGNEELE~
                                                                                                              TYLER, TEXAS
                                                                                                         6/15/2015 2:58:43 PM
                                                                                                              CATHY S. LUSK

            ~ay 26, 2015                                                                                          Clerk



            JAs. Jenica Turner 

            ~istrict Clerk, Wood County 

            l  O. Box 1707 

            ~uitman, TX 75783 

            ~ DELIVERED VIA E-MAIL                 *

                            Case Number:                 12-13-00035-CV 

                            Trial Court Case Number:     2011-115 


            ~tyle:           Aaron Jordan, Michael Jordan, Heather Jordan, Gilbert Jordan, Phyllis Ann 

            ,                Woods and Donna Joyce Curtis 

                             v. 

                            Cynthia Kay Lyles 


               rsuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the

            H andate issued in the above cause. When the District or County Clerk has executed the
              andate in accordance with the opinion of this Court, the Clerk is requested to fill in the
            information below and to return the attached copy to this office. 


            ~ery truly yours, 

            fATHY S. LUSK, CLERK 



                    y:
            f            Katrina McClenny, ChiefDepu


            bMr. Charles E. Baruch (DELIVERED VIA E-MAIL)
            ,~ Mr. Gregory D. Smith (DELIVERED VIA E-MAIL)
            ~andate           executed   on~       day of   tfl ~                           ,2015. 


            ;Brief explanation of action taken:      ~-v(t.."-~~~'\"·r'---f--lgl-+'-'(d------+p--t.U'f.. .h4-'t"'"-(.=,."d""\----­

                                                                                               dlt


            _"""'!"~. . ._l\'l~""",f-..4I-----k::J";;iH-'~'\;------............,~w_:»__t_DistrictiCounty Clerk
                                                                                                     FAX: 903-593-2193
                                                                                                                                           I
 _. .. '"
                                                         www.12thcoa.courts.state.tx.us



                                                                                                                                           I